Filed 9/14/21 P. v. McElroy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093089

                    Plaintiff and Respondent,                                     (Super. Ct. No. CM037696)

           v.

 CLARK LESLIE MCELROY III,

                    Defendant and Appellant.




         This appeal arises from the trial court’s denial of defendant Clark Leslie McElroy
III’s request to recall his sentence and resentence him pursuant to Penal Code section
1170.18. Appointed counsel for defendant filed an opening brief setting forth the facts of
the case and asking this court to review the record to determine whether there are any
arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
subsequently filed a supplemental brief contending the court erred in failing to conduct
an evidentiary hearing before denying the petition. After reviewing the entire record, we
affirm the order.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                 FACTUAL AND PROCEDURAL BACKGROUND
       On December 28, 2012, defendant was charged in an information with one count
of dissuading a witness from reporting a crime (Pen. Code, § 136.1, subd. (b)(1); count
1), one count of possession of methamphetamine for sale (Health & Saf. Code, § 11378;
count 2), one count of transportation of methamphetamine (Health & Saf. Code, § 11379,
subd. (a); count 3), one count of possession of a firearm by a felon (Pen. Code, § 29800,
subd. (a)(1); count 4) and one count of possession of hydrocodone (Health & Saf. Code,
§ 11350, subd. (a); count 5). It was further alleged as to count 1 that defendant had
suffered a prior serious felony conviction (Pen. Code, § 667, subd. (a)(1)), and as to all
counts that defendant had suffered a prior strike conviction.
       Defendant was convicted by jury on counts 1 through 4. The trial court found the
prior serious felony conviction to be true. At the May 21, 2013 sentencing hearing, the
court imposed a term of 15 years eight months, as follows: on count 3, the upper term of
eight years, plus one-third the middle term of one year four months each on counts 1 and
4, plus the upper term of six years on count 2, to be served concurrently, plus five years
for the serious felony prior enhancement. The court granted 561 days’ custody credit
(281 actual and 280 conduct), imposed various fines and fees, and ordered victim
restitution.
       On October 14, 2020, defendant filed a petition for reclassification, requesting that
the court reduce his conviction of Health and Safety Code section 11379, subdivision (a)
to a misdemeanor pursuant to Penal Code section 1170.18. The prosecutor opposed,
arguing: “Defendant was convicted of transportation of methamphetamine pursuant to
[Health and Safety Code] section 11379(a), which is not an enumerated felony eligible
for reduction under Penal Code section 1170.18(a). Defendant contends that; although,
the statute does not explicitly include his offense, it should be applied due to a change in

                                              2
the statutory language following his conviction. Health and Safety Code section
11379(a) was amended in 2014 to clarify that ‘transportation’ under this section is to be
interpreted as ‘transportation for sale.’ Defendant contends that this change is significant
enough that he would not have been convicted of a felony had the change been in place at
the time of conviction, so therefore he is entitled to application of Penal Code section
1170.18. However, this argument fails due to the fact that Defendant was concurrently
found guilty of possession for sale of the same substance at the time he was convicted of
the above offense. Assuming that the current statute had been in effect at the time,
Defendant still would have been convicted of the felony offense due to the jury’s finding
that he had possessed the substance with the intent to sell at the time he was transporting
the substance.”
       On November 5, 2020, the trial court denied the petition. The court found that the
charges for which defendant was convicted of do not qualify for reclassification and
reduction under section 1170.18.
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
Defendant filed a supplemental brief arguing that the trial court erred in denying his
petition and he is entitled to retroactive benefit of a 2013 amendment to Health and
Safety Code section 11379 in combination with Proposition 47, the Safe Neighborhoods
and Schools Act (enacted by the electorate Nov. 4, 2014). We disagree.
       In October 2013, the Legislature narrowed the transportation statute by specifying
that “[f]or purposes of this section, ‘transports’ means to transport for sale.” (Assem. Bill

                                              3
No. 721 (2013-2014 Reg. Sess.) § 2; see Health & Saf. Code, § 11379, subd. (c).) In
2014, the electorate approved Proposition 47, which reduced certain drug-related and
theft-related offenses to misdemeanors. (Pen. Code, § 1170.18, subd. (a).) Proposition
47 does not explicitly refer to Health and Safety Code section 11379 or any other
transportation offense. Proposition 47 does not afford defendant relief because
transportation in violation of Health and Safety Code section 11379 is not among the
crimes the electorate declared to be reducible. (Pen. Code, §§ 1170.18, 1170.126.)
“Because Proposition 47 did not reduce the transportation of a controlled substance from
a felony to a misdemeanor, [defendant] is ineligible for resentencing on that offense.”
(People v. Martinez (2018) 4 Cal.5th 647, 653.) And the amendment to Health and
Safety Code section 11379 does not apply retroactively to defendant’s conviction, which
became final prior to amendment. (In re Estrada (1965) 63 Cal.2d 740, 745; People v.
Superior Court (Rodas) (2017) 10 Cal.App.5th 1316, 1321.) “[A]meliorative legislation
does not affect convictions that have become final.” (Martinez, supra, at p. 655.)
         Even if the amendment did apply, it would afford defendant no relief. The jury
found beyond a reasonable doubt that he transported the same methamphetamine, in the
same vehicle, on the same occasion, for purposes of sale when it convicted him of
possessing the methamphetamine for sale in violation of Health and Safety Code section
11378.
         Having examined the record pursuant to Wende, we find no arguable error that
would result in a disposition more favorable to defendant. We therefore affirm the trial
court’s order denying defendant’s petition.




                                              4
                              DISPOSITION
     The order is affirmed.



                                           /s/
                                       RAYE, P. J.



We concur:



   /s/
MURRAY, J.



    /s/
HOCH, J.




                                   5